Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Case No. 19-cv-02910-PAB-NYW

   ZACHARIAH ROBERTSON, individually and on behalf of others similarly situated,

         Plaintiff,

   v.

   REP PROCESSING, LLC, d/b/a RIMROCK ENERGY PARTNERS,

         Defendant.




                                            ORDER


         This matter is before the Court on Defendant and Third-Party Defendant’s

   Motion to Compel Arbitration and for Stay of Proceedings [Docket No. 28]. The Court

   has jurisdiction pursuant to 28 U.S.C. § 1331.

   I. BACKGROUND

         On October 11, 2019, plaintiff Zachariah Robertson sued defendant REP

   Processing, Inc., d/b/a Rimrock Energy Partners (“Rimrock”) under the Fair Labor

   Standards Act (“FLSA”) seeking to recover unpaid overtime wages that he argues he

   and similarly situated individuals are owed. Docket No. 1 at 1, ¶ 1. Plaintiff alleges

   that he has worked for Rimrock since March 2019 and continues to do so. Id. at 2, ¶ 8.

   He alleges that he and the putative class members regularly worked over 40 hours per

   week, but that Rimrock failed to pay its employees for any overtime hours worked. Id.

   at 5-6, ¶¶ 31, 38, 45-46. On November 11, 2019, Rimrock filed a third-party complaint
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 2 of 14




   [Docket No. 10] against Kestrel Field Services, Inc. (“Kestrel”), seeking indemnification

   from Kestrel in the event that Rimrock were found liable to plaintiff for FLSA violations.

   Docket No. 10 at 1. However, on September 24, 2020, the Court struck Rimrock’s

   third-party complaint and dismissed Kestrel as a party from this lawsuit. See Docket

   No. 49.

          Rimrock is a midstream oil and gas company; Kestrel is a staffing company that

   provides temporary workforce services to oil and gas companies. Docket No. 28 at 2.

   In 2019, Rimrock and Kestrel entered into a Master Services Agreement (“MSA”) for

   Kestrel to employ and supply workers to Rimrock for one of its projects. Id. According

   to Rimrock, “a consultant to Rimrock instructed Kestrel to assign [plaintiff] to” the

   Rimrock project, which Kestrel did. Id. Plaintiff was hired to work only on the Rimrock

   project. Id. As part of the hiring process, plaintiff entered into a Mutual Arbitration

   Agreement (“the arbitration agreement”) with Kestrel. Id. at 2-3. The arbitration

   agreement is “between [plaintiff] and Kestrel Field Services, Inc.,” and provides, in part:

          The Company1 and I mutually agree and contract to resolve by arbitration
          all past, present, or future claims or controversies, including, but not
          limited to, claims arising out of or related to my application for
          employment, employment, or termination of my employment that the
          Company may have against me or I may have against: (i) the Company or
          its subsidiaries or affiliated entities (“Kestrel Entities”); (ii) Kestrel Entities
          officers, directors, employees, or agents in their capacity as such or
          otherwise, (iii) Kestrel Entities’ benefit plans or the plans’ sponsors,
          fiduciaries, administrators, affiliates, and agents, and/or (iii) all of their
          successors and assigns.

   Docket No. 28-2 at 6. The agreement was signed by plaintiff. Id. at 8. Plaintiff worked


          1
           “Company” is defined in the agreement as Kestrel Field Services, Inc. Docket
   No. 28-2 at 6.

                                                   2
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 3 of 14




   on the Rimrock project from March 18, 2019 until late August 2019, at which time the

   project was completed. Docket No. 28 at 3.

          On August 26, 2019, plaintiff filed an FLSA collective action complaint against

   Kestrel in the District Court of Colorado. Id.; see also Robertson v. Kestrel Field Servs.,

   Inc., No. 19-cv-02409-RBJ. Plaintiff alleged that he worked for Kestrel and that Kestrel

   had failed to pay plaintiff his earned overtime. See Docket No. 28 at 3; see also No.

   19-cv-02409-RBJ, Docket No. 2 at 2, ¶¶ 8-9. After Kestrel answered the complaint and

   asserted the arbitration agreement as a defense, see Docket No. 28 at 3-4; see also

   No. 19-cv-02409-RBJ, Docket No. 11 at 7, ¶ 1, plaintiff voluntarily dismissed his lawsuit

   against Kestrel. Docket No. 28 at 4; see also No. 19-cv-02409-RBJ, Docket No. 13.

   Plaintiff then sued Rimrock in this separate action. See Docket No. 1. Rimrock now

   seeks to compel arbitration in this case pursuant to the arbitration agreement between

   Kestrel and plaintiff. See Docket No. 28.2

   II. LEGAL STANDARD

          The Federal Arbitration Act (“FAA”) “manifests a liberal federal policy favoring

   arbitration.” Comanche Indian Tribe v. 49, L.L.C., 391 F.3d 1129, 1131 (10th Cir. 2004)

   (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991)).

   Consequently, the Court must “resolve ‘any doubts concerning the scope of arbitrable

   issues . . . in favor of arbitration.’” P & P Industries, Inc. v. Sutter Corp., 179 F.3d 861,



          2
          Although the motion to compel was filed jointly by Rimrock and Kestrel, see
   Docket No. 28, because the Court has dismissed Kestrel as a defendant in this matter,
   see Docket No. 49, the Court construes the motion to compel as being filed only by
   Rimrock, and will consider only the arguments as they pertain to Rimrock.

                                                 3
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 4 of 14




   866 (10th Cir. 1999) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

   460 U.S. 1, 24-25 (1983)). “In addition, this liberal policy ‘covers more than simply the

   substantive scope of the arbitration clause,’ and ‘encompasses an expectation that

   [arbitration] procedures will be binding.’” Id. (citation omitted).

          However, “arbitration is a matter of contract and a party cannot be required to

   submit to arbitration any dispute which he has not agreed so to submit.” AT&T Techs.,

   Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986) (quoting United

   Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)).

   Accordingly, a court considering a motion to compel arbitration must initially examine

   the scope of the parties’ arbitration agreement and then determine whether the

   plaintiff’s claims are within that scope. Cummings v. FedEx Ground Package Sys., Inc.,

   404 F.3d 1258, 1261 (10th Cir. 2005) (citing Nat’l Am. Ins. Co. v. SCOR Reinsurance

   Co., 362 F.3d 1288, 1290 (10th Cir. 2004)). “To determine whether a particular dispute

   falls within the scope of an agreement’s arbitration clause, a court should undertake a

   three-part inquiry.” Id. (quoting Louis Dreyfus Negoce S.A. v. Blystad Shipping &

   Trading Inc., 252 F.3d 218, 224 (2d Cir. 2001)). First, “a court should classify the

   particular clause as either broad or narrow.” Louis Dreyfus Negoce S.A., 252 F.3d at

   224. If the arbitration clause is narrow, “the court must determine whether the dispute

   is over an issue that is on its face within the purview of the clause, or over a collateral

   issue” that will generally not be arbitrated. Id. “Where the arbitration clause is broad,

   there arises a presumption of arbitrability and arbitration of even a collateral matter will

   be ordered if the claim alleged implicates issues of contract construction or the parties’


                                                 4
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 5 of 14




   rights and obligations under it.” Id.



   III. ANALYSIS

          Rimrock argues that it can enforce the arbitration agreement as a non-signatory

   because (1) it was a third-party beneficiary of the arbitration agreement and (2) plaintiff

   is equitably estopped from disavowing the arbitration agreement. Docket No. 28 at 2.

   In addition, Rimrock argues that, regardless of whether plaintiff is required to arbitrate

   his claims, “he has waived his right to pursue a collective action.” Id. Plaintiff does not

   dispute that a valid arbitration agreement exists in this case. Docket No. 36 at 1.

   However, plaintiff argues that his claims against Rimrock do not fall under the scope of

   the arbitration agreement. Id. Specifically, plaintiff asserts that, because he “never

   agreed to arbitrate with Rimrock,” his claims against Rimrock are outside of the

   arbitration agreement’s purview. Id. In the alternative, plaintiff contends that Rimrock

   is not a third-party beneficiary to the arbitration agreement, id. at 8, and that Rimrock

   cannot compel arbitration under equitable estoppel principles. Id. at 11.

          Before reaching Rimrock’s arguments – that Rimrock may enforce the arbitration

   agreement as a third-party beneficiary or through equitable estoppel principles – the

   Court must first determine whether plaintiff’s claims fall within the scope of the

   arbitration agreement. “[T]he first task of a court asked to compel arbitration of a

   dispute is to determine whether the parties agreed to arbitrate that dispute.” Mitsubishi

   Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985); see also

   Spahr v. Secco, 330 F.3d 1266, 1269 (10th Cir. 2003) (“[A]rbitration is a matter of


                                                5
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 6 of 14




   contract and a party cannot be required to submit to arbitration any dispute which he

   has not agreed so to submit.”). Under Colorado law,3 “[t]he primary goal of contract

   interpretation is to determine and give effect to the intent of the parties.” Ad Two, Inc.

   v. City & Cty. of Denver ex rel. Manager of Aviation, 9 P.3d 373, 376 (Colo. 2000). The

   parties’ intent “is to be determined primarily from the language of the instrument itself.”

   USI Prop. E., Inc. v. Simpson, 938 P.2d 168, 173 (Colo. 1997). “Courts possess no

   authority to rewrite contracts and must enforce unambiguous contracts in accordance

   with their terms.” Radiology Prof. Corp. v. Trinidad Area Health Ass’n, 577 P.2d 748,

   751 (Colo. 1978); see also May v. United States, 756 P.2d 362, 369 (Colo. 1988)

   (stating that unambiguous contracts must be “enforced according to their plain

   language”).

          Given that the Court must ascertain the contracting parties’ intent from the

   agreement’s plain language, the Court first considers the contract provision at issue.

   The arbitration agreement provides that plaintiff and Kestrel agree to resolve “all past,

   present, and future claims or controversies, including, but not limited to, claims arising

   out of or related to [plaintiff’s] application for employment, employment, or termination



          3
            The Court “appl[ies] general state-law principles of contract interpretation to
   the interpretation of an arbitration agreement within the scope of the Act.” Volt Info.
   Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 475 (1989);
   see also Perry v. Thomas, 482 U.S. 483, 492 n.9 (1987) (“[S]tate law, whether of
   legislative or judicial origin, is applicable if that law arose to govern issues concerning
   the validity, revocability, and enforceability of contracts generally.”). Rimrock cites
   Colorado law for the governing standards, and plaintiff does not argue that Colorado
   law does not apply. See Docket No. 36. Therefore, the Court applies Colorado law to
   the issue of contract interpretation. See Terlizzi v. Altitude Mktg., Inc., No. 16-cv-
   01712-WJM-STV, 2018 WL 2196090, at *7 (D. Colo. May 14, 2018).

                                                6
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 7 of 14




   of [plaintiff’s] employment that [Kestrel] may have against [plaintiff] or [plaintiff] may

   have against: (i) [Kestrel] or its subsidiaries or affiliated entities (“Kestrel Entities”); (ii)

   Kestrel Entities officers, directors, employees, or agents in their capacity as such or

   otherwise, (iii) Kestrel Entities’ benefit plans or the plans’ sponsors, fiduciaries,

   administrators, affiliates, and agents, and/or (iii) all of their successors and assigns.”

   Docket No. 28-2 at 6. Plaintiff argues that this clause is limited to only claims plaintiff

   has against Kestrel or that Kestrel has against plaintiff and asserts that his claims

   against Rimrock are not covered by this agreement. Docket No. 36 at 3-4. Defendant

   suggests a much broader interpretation, arguing that, under this agreement, plaintiff

   agreed to arbitrate all “disputes involving Kestrel” or “disputes that arise out of the

   employment relationship between [plaintiff] and Kestrel.” Docket No. 28 at 7-8.

          The Court finds that the broad language that Rimrock seeks to engraft into the

   contract – that all disputes arising out of plaintiff’s employment must be arbitrated – is

   not supported by the contract’s plain language. The agreement does mandate

   arbitration for all “claims arising out of or related to [plaintiff’s] . . . employment” – but

   that mandate is limited to claims between plaintiff and Kestrel. Docket No. 28-2 at 6.

   There is no mention of Rimrock, or of Kestrel’s customers generally, despite the fact

   that the agreement expressly identifies a number of entities whose claims would be

   subject to the agreement. See id. If the parties intended to require arbitration for

   plaintiff’s claims against Kestrel’s customers, they could have included Kestrel’s

   customers in the list of applicable entities; or, if the parties intended to require

   arbitration for any dispute arising out of plaintiff’s employment, regardless of who the


                                                   7
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 8 of 14




   dispute is with, it could have included that language in the agreement. See Shoals v.

   Owens & Minor Distribution, Inc., 2018 WL 5761764, at *10 (E.D. Cal. Oct. 31, 2018)

   (“If [the staffing company] almost exclusively sends its employees to work for its

   customers, it certainly could have foreseen that its employees may have claims against

   its customers and worded its standard arbitration agreement accordingly.”).

          Rimrock nevertheless asserts that plaintiff’s claims fall within the scope of the

   arbitration agreement, Docket No. 28 at 3, providing a multi-step analysis to justify its

   conclusion. Id. at 6. Rimrock suggests that, because the agreement uses the terms

   “claims,” “controversies,” and “disputes,” each of these terms must have a distinct

   meaning. Id. Relying on Black’s Law Dictionary definitions of “dispute” and

   “controversy,” Rimrock posits that these terms refer to the “broader context that may

   give ‘rise to a particular lawsuit’ or ‘justiciable dispute’ rather than simply claims against

   certain parties.” Id. at 7 (quoting Black’s Law Dictionary). According to Rimrock,

   plaintiff’s claims fall within the scope of the arbitration agreement because the present

   dispute is “a dispute that involves both Robertson and Kestrel” and “is a dispute that

   arises out of Robertson’s employment relationship with Kestrel.” Id.

          However, Rimrock does not – and can not – poi nt to any language in the

   arbitration agreement supporting this broad interpretation of the contractual language.

   Simply put, Rimrock has “stretched Black’s definition of ‘controversy’ and ‘dispute’ past

   their literal meaning,” Bock v. Salt Creek Midstream LLC, 2020 WL 3989646, at *12




                                                 8
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 9 of 14




   (D.N.M. July 15, 2020),4 in an attempt to manufacture an interpretation that is

   inconsistent with the agreement’s plain language. When interpreting contracts,

   “strained or unnatural interpretations must be avoided.” Nat’l Propane Corp. v. Miller,

   18 P.3d 782, 786 (Colo. App. 2000).

          Nothing in the plain language of the contract indicates that the terms

   “controversy” or “dispute” should be interpreted so broadly as to include any and all

   disputes arising out of plaintiff’s employment,5 and nothing in the plain language of the

   agreement – entered into by plaintiff and Kestrel only – indicates the parties’ intent to

   include plaintiff’s claims against Rimrock. See Simpson, 938 P.2d at 173; see also

   Bock, 2020 WL 3989646, at *14. Instead, the plain language is clear: plaintiff and



          4
             Bock involved the interpretation of an arbitration agreement that appears to be
   identical to the one at issue here; in that case, Kestrel sought to compel arbitration of a
   plaintiff’s claims against an oil and gas midstream operator at which Kestrel had staffed
   the plaintiff. 2020 WL 3989646, at *2. In arguing that the plaintiff’s claims were in the
   scope of the arbitration agreement, Kestrel made identical arguments to those made
   here. See, e.g., id. at *10. The magistrate judge rejected Kestrel’s arguments, finding
   that the plaintiff’s claims against the non-signatory to the arbitration agreement were
   outside of the arbitration agreement’s scope and recommending that the district judge
   deny Kestrel’s motion to compel. Id. at *14. At the time of the issuance of this order,
   the district judge has not yet accepted or rejected the recommendation.
          5
            Moreover, the Court disagrees with Rimrock’s contention that the terms “claim,”
   “dispute,” and “controversy” each must have a distinct definition. See Bock, 2020 WL
   3989646, at *13 (describing in detail how the terms are used interchangeably
   throughout the arbitration agreement); see also, e.g., Docket No. 28-2 at 6, ¶ 2 (in
   paragraph titled “How to Initiate Arbitration of Covered Disputes” (emphasis omitted),
   stating that the arbitration process requires that the aggrieved party “make a written
   ‘Request for Arbitration’ of any claim to the other party”) (emphasis added); see also id.
   at 7 (stating that the arbitration agreement is a condition of employment and that
   continued employment after receipt of the agreement is “[plaintiff’s] agreement to
   arbitrate disputes,” but also stating that, pursuant to agreement, parties are “agreeing
   to arbitrate claims covered by this agreement” (emphasis altered).

                                                9
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 10 of 14




   Kestrel agreed to arbitrate claims arising from plaintiff’s employment between plaintiff

   and Kestrel or its subsidiaries or affiliated entities, which demonstrates the parties’

   intent to require arbitration for only these claims. The Court declines Rimrock’s

   invitation to rewrite the contract in contravention of this intent. See Fox v. I-10, Ltd.,

   957 P.2d 1018, 1022 (Colo. 1998) (“The court’s duty is to interpret and enforce

   contracts as written between the parties, not to rewrite or restructure them.”); see also

   Radiology Prof. Corp., 577 P.2d at 751. The Court finds that plaintiff has met his

   burden of demonstrating that his claims fall outside the scope of the arbitration

   agreement.6 See Island Peak Ranch, L.L.C. v. FIIK Inv. & Holdings, Inc., 2008 WL

   2673925, at *10 (D. Utah July 7, 2008) (plaintiff has burden of demonstrating that

   dispute falls outside scope of arbitration provision).

          In the alternative, Rimrock asserts that it may enforce the arbitration agreement

   as a third-party beneficiary. Docket No. 28 at 9. “A person not a party to an express

   contract may bring an action on the contract if the parties to the agreement intended to

   benefit the non-party, provided that the benefit claimed is a direct and not merely an

   incidental benefit of the contract.” Parrish Chiropractic Centers, P.C. v. Progressive


          6
             On April 15, 2020, Kestrel submitted a notice of supplemental authority [Docket
   No. 48] in which a District of Wyoming court granted a motion to compel arbitration in
   what Kestrel classifies as a “nearly identical” factual scenario. Docket No. 48 at 3
   (citing Snow v. Silver Creek Midstream Holdings, LLC, District of Wyoming Case No.
   19-cv-00241). Notwithstanding the fact that Kestrel is no longer a party and the Court
   need not consider its filings, the Court finds that the case cited by Kestrel is
   distinguishable. In Snow, the arbitration clause at issue contained a provision stating
   that “[t]he Employee and the Company agree to arbitrate all claims that have arisen or
   will arise out of Employee’s employment or termination from the Company.” See Snow,
   Docket No. 41 at 6. No such broad language can be found in the arbitration clause
   here.

                                                10
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 11 of 14




   Cas. Ins. Co., 874 P.2d 1049, 1056 (Colo. 1994). “While the intent to benefit the

   non-party need not be expressly recited in the contract, the intent must be apparent

   from the terms of the agreement, the surrounding circumstances, or both.” Id.

          Rimrock’s argument that the agreement and surrounding circumstances indicate

   an intent to benefit Rimrock is based on its contention that “disputes” and

   “controversies” can be interpreted broadly to include any dispute arising out of

   plaintiff’s employment, see Docket No. 28 at 10 – an argument which the Court has

   already rejected. The Court finds that the plain language of the arbitration agreement

   demonstrates no intent to benefit Rimrock. The agreement was entered into by plaintiff

   and Kestrel, and covers potential claims by and against a number of entities – inter alia,

   Kestrel and its subsidiaries, officers, directors, employees, or agents – but does not

   cover claims by or against Rimrock or Kestrel’s customers. See Docket No. 28-2 at 6.

   In fact, the agreement makes no mention of Kestrel’s customers. See id. Thus, the

   plain language of the agreement disproves any intent to benefit Rimrock. The Court

   finds that Rimrock is not a third-party beneficiary to the contract. See Genberg v.

   Porter, 935 F. Supp. 2d 1094, 1101-02 (D. Colo. 2013) (where the contract “define[d]

   the rights and obligations” between the signatories but “[did] not mention any of the

   defendants,” the contract did “not manifest any intention by [the signatories] to impart a

   benefit to the defendants” and “any benefit received by the defendants [was] incidental

   and insufficient to render the defendants third party beneficiaries”).

          Rimrock also attempts to force arbitration under an equitable estoppel theory.

   Rimrock argues that plaintiff cannot “avoid his obligations under the Arbitration


                                               11
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 12 of 14




   Agreement” by suing Rimrock over Kestrel. Docket No. 28 at 12-13. Under Colorado

   law, equitable estoppel arises “where one party induces another to detrimentally

   change position in reasonable reliance on that party's actions through words, conduct,

   or silence.” V Bar Ranch LLC v. Cotten, 233 P.3d 1200, 1210 (Colo. 2010). “However,

   Colorado law has never favored estoppel.” Santich v. VCG Holding Corp., 443 P.3d 62,

   65 (Colo. 2019); see also Dove v. Delgado, 808 P.2d 1270, 1275 (Colo. 1991) (“The

   doctrine of estoppel is not favored . . . and will be applied only when all of the elements

   constituting an estoppel are clearly shown.”). Equitable estoppel will not be applied

   unless the proponent makes a clear showing of four elements:

          [T]he party against whom the estoppel is asserted must know the
          [relevant] facts; that party must also intend that its conduct be acted upon
          or must lead the other party to believe that its conduct is so intended; the
          party claiming estoppel must be ignorant of the true facts; and the party
          asserting the estoppel must detrimentally rely on the other party's
          conduct.

   Santich, 443 P.3d at 65 (quoting Jefferson Cty. Sch. Dist. No. R-1 v. Shorey, 826 P.2d

   830, 841 (Colo. 1992) (brackets in original)).

          The Court addresses the third prong first, as it is dispositive. Rimrock argues

   that “[it] did not know that [plaintiff] would disregard his obligations under the

   Employment Agreement by asserting Rimrock was his employer, claiming he was not

   bound to arbitrate on an individual basis, and artfully pleading his claims against only

   Rimrock.” Docket No. 28 at 12. Not only does Rimrock now explain how these are the

   relevant “true facts” necessary to the equitable estoppel inquiry, but Rimrock does not

   explain how plaintiff disregarded his obligations under his employment agreement with



                                                12
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 13 of 14




   Kestrel by suing Rimrock in federal court. As set out above, plaintiff’s claims against

   Rimrock are not covered by the arbitration agreement. As a result, plaintiff is not

   required to arbitrate his claims against Rimrock. If, as Rimrock suggests, plaintiff has

   wrongfully named Rimrock as his employer, that issue will be resolved through the

   litigation. But Rimrock cannot compel arbitration simply by asserting that plaintiff has

   named the wrong defendant and, by doing so, violated his employment agreement to

   the detriment of Rimrock. Because Rimrock cannot demonstrate all four elements of

   equitable estoppel, see Shell Western E&P, Inc. v. Board of County Comm’rs of

   Dolores County, 923 P.2d 251, 254 (Colo. App.1995) (“The burden of establishing an

   estoppel falls on the party asserting it . . . and all elements of equitable estoppel must

   be shown.”) (citation omitted), the Court declines to apply this disfavored doctrine.

          Finally, Rimrock argues that, even if the Court were to deny its motion to compel,

   the Court should find that this case must proceed on an individual, rather than class,

   basis. Docket No. 28 at 14. The arbitration agreement provides that plaintiff “waive[s]

   any right for any dispute to be brought, heard, decided, or arbitrated as a class and/or

   collective action.” Docket No. 28-2 at 6. Rimrock asserts that, because the class

   action waiver mentions “disputes,” but not “claims,” plaintiff’s “waiver of his class action

   or collective action rights are therefore not tied to [his] claims but to the broader

   ‘disputes’ that involve Kestrel.” Docket No. 28 at 14. However, having already rejected

   Rimrock’s proposed broad definition of “disputes,” and having found that the arbitration

   agreement does not apply in this case or to plaintiff’s claims against Rimrock, the Court

   rejects Rimrock’s assertion that plaintiff must proceed individually pursuant to the


                                                13
Case 1:19-cv-02910-PAB-NYW Document 50 Filed 09/24/20 USDC Colorado Page 14 of 14




   agreement’s class action waiver. Accordingly, Rimrock’s motion to compel will be

   denied.

   IV. CONCLUSION

         For these reasons, it is

         ORDERED that Defendant and Third-Party Defendant’s Motion to Compel

   Arbitration and for Stay of Proceedings [Docket No. 28] is DENIED.



         DATED September 24, 2020.

                                          BY THE COURT:


                                          ____________________________
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                            14
